Title: To Benjamin Franklin from Henry Coder, 15 September 1779
From: Coder, Henry
To: Franklin, Benjamin


Monsieur,
paris ce 15e 7bre 1779 hotel dangleterrerue de seine
La bonté que vous avez eu de faire parvenir à Mr. de Sartine l’intéret que vous prenez à mon Sort a determiné plus que tout ce ministre a renvoyer mon frere à St. Domingue avec un Conseil de Guerre qui a eu le courage de s’opposer à la volonté injuste et oppressive du Gouverneur qui avoit mandé au ministre que mon frere ne pouvoit plus retourner à son regiment ni même dans la Colonie.
Si vous daigniez, homme juste et vertueux faire dire encore un mot en ma faveur à Mr. de Sartine, je ne doute point qu’instruit que vous connoissez toute l’innocence de mon frere et la persecution odieuse qu’il éprouve, il ne s’empresse enfin à lui rendre justice et a remplir ainsi le voeu de toute la Colonie qui a en horreur Mr. D’argout son eternel et injuste Persecuteur. Mon intention dimanche dernier en passant à Passy étoit de vous communiquer la lettre cy jointe que je viendrai retirer au 1er. jour. Je ne vous ai jamais demandé de nouvelles de votre pays que dans la vue de trouver quelque moyen de vous servir utilement, fidelement et sans intérêt ce que je ferai tant que je respirerai malgré le grand nombre d’ennemis que ma conduite à votre egard m’a fait.
Je suis avec Veneration, Monsieur, Votre tres humble et tres obeissant serviteur
CODERC
Monsieur le docteur frankelein
 
Notation: Codere— 15 Novre. 1779.
